Title: From Thomas Jefferson to John Gibson, 24 June 1797
From: Jefferson, Thomas
To: Gibson, John


                    
                        Dear Sir
                        Philadelphia June 24 .97.
                    
                    I have to thank you for your favor of the 17th inst. and the [infor]mation it contained, but have still to trouble you for an explanation [of a] passage in [which?] you say ‘Capt Cressop was not present when [Logan’s relations] were killed.’ How then are we to understand that passage in Logan’s speech which says ‘Colo. Cressop the last year in cold blood and unprovoked killed all the relations of Logan, not sparing even my women and children.’ I must trouble you once more for information as to this. I remember that the narration (which came I think from Ld. Dunmore on his return to Williamsburg) made Cressap the head of the party which destroyed Logan’s family. But you must know this best.
                    Congress are negativing all the propositions which look towards a war with France, so that I hope that evil will be avoided. They propose to rise on the 28th.
                    Long acquainted with your merit I should certainly omit no opportunity of availing my country of it. Be so good as to direct your answer to me at Monticello near Charlottesville, and if you have any post line to Winchester it will come to me directly from thence. I am with great esteem Dear Sir Your most obedt. servt
                    
                        Th: Jefferson
                    
                